Citation Nr: 0517784	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a branch retinal artery 
occlusion with refractive error of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes as a preliminary matter that the specific 
issue which has been adjudicated by the RO, and which is 
before the Board for appellate review, is, as stated above, 
entitlement to service connection for a branch retinal artery 
occlusion with refractive error of the right eye.  The record 
shows the veteran has also been diagnosed with and treated 
for right eye cataract.  Whether or not a right eye 
disability other than branch retinal artery occlusion with 
associated refractive error may be the result of the 
veteran's service-connected left eye disability is referred 
to the RO for adjudication. 


FINDING OF FACT

The veteran's branch retinal artery occlusion with refractive 
error of the right eye is not attributable to his military 
service or to his service-connected left eye disability.


CONCLUSION OF LAW

The veteran does not have branch retinal artery occlusion 
with refractive error of the right eye that is the result of 
disease or injury incurred in or aggravated during active 
military service, or that is secondary to his service-
connected left eye disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show that his 
vision on entry into service was 20/100, corrected to 20/30 
in the right eye.  An entry in the SMRs indicates that the 
veteran's left eye was injured by a thrown rock when he was 
young, and that the veteran's visual acuity had been poor 
ever since.  The SMRs shows his vision on separation from 
service was 20/200, corrected to 20/20 in the right eye, and 
20/400 in the left eye, with no correction shown in the left 
eye.  A note indicates that the veteran wore corrective 
lenses for visual acuity, both distant and near, in the right 
eye, which was corrected, and that the veteran had amblyopia 
in the left eye.  Affording the veteran the benefit of doubt, 
the Board, in a decision dated in March 1978, granted 
service-connection for amblyopia of the left eye based on 
deterioration of vision in the veteran's left eye while in 
service.  

Of record is a March 1991 letter from D.B., M.D., an 
ophthalmologist, summarizing the results of an examination.  
The veteran had complained of difficulty reading small print 
with his glasses.  Best corrected visual acuity in the right 
eye was reported as 20/20.  Intraocular pressure was reported 
as 12 in the right eye.  Medical examination of the right eye 
was within normal limits, including the optic nerve.  The 
veteran was noted to have mild presbyopia, correcting to 
20/20 at near.  The veteran was given a new bifocal 
prescription, which he was told he should wear full time.

Of record is the report of an emergency visit to the Campbell 
Health Care System in April 2001.  The veteran complained 
that he awoke at 4 a.m. that day with vision loss, a large 
black spot on the right eye, and what he described as 
lightening flashes.  On examination, visual acuity in the 
right eye was noted to be 20/100.  The veteran complained 
that, a little more than eight hours after symptoms first 
presented, the top half of his right eye vision was clear, 
while the bottom half was clouded and blurred, with flashes.  

The veteran was seen the following day by his 
ophthalmologist, S.D., M.D.  Dr. S.D.'s treatment note 
repeated the veteran's complaints which, as noted, "all 
started yesterday."  The veteran was found to have a branch 
retinal artery occlusion of the right eye.

The veteran was afforded a VA medical examination given two 
days after his visit to Dr. S.D. in April 2001.  No file or 
past medical history had been provided for the examiner's 
reference, requiring reliance on the veteran's own history.  
The veteran related that vision was lost in the left eye 
after a foreign body contacted it in service.  The veteran 
stated that he did not know of any further detail regarding 
the diagnosis or cause of vision loss in the left eye, but 
that he had previously been told that he had amblyopia of the 
left eye.  The veteran averred that he had good vision when 
he entered military service.

The veteran also related that he had had cataract surgery 
several months prior to this examination, but that he 
experienced no visual improvement as a result.  He also told 
the examiner that he had experienced decreased vision in the 
right eye over the preceding several years, and had seen 
several ophthalmologists for this problem.  The veteran had 
been told by private physicians that he had a branch retinal 
artery occlusion of the right eye.  The examiner noted that 
the veteran had a history of myopic/astigmatic refractive 
error.  His past medical history was significant for coronary 
artery disease, and he was reported as status-post 
angioplasty.  

On examination of the right eye, uncorrected visual acuity 
was reported as 20/400; corrected visual acuity was reported 
as 20/100.  The pupil was reactive to light.  
Conjunctiva/sclera was quiet and normal.  The cornea was 
clear.  Anterior chamber was deep and clear.  The iris was 
normal.  There was a one to two-plus nuclear sclerosis of the 
right lens.  Intraocular pressure was 13 mm. Hg.  

The dilated fundus examination revealed the vitreous was 
clear in the right eye.  the disk showed faint, inferior 
pallor, with no disk edema.  A superior branch retinal artery 
occlusion was noted in the right eye, with intra-arterial 
emboli noted in the supertemporal branch of the central 
retinal artery.  There was a wedge-shaped area of diffuse 
retinal pallor noted at the supertemporal posterior retina of 
the right eye.  No intra-retinal hemorrhages were noted.  The 
Goldman visual field examination showed fairly severe 
depression with nearly total inferior visual field loss.  The 
superior visual field was constricted to the central 30 
degrees.  

The examiner's impression was branch retinal artery occlusion 
of the right eye, and myopic/astigmatic refractive error.  
The examiner commented that the cause of branch retinal 
artery occlusion of the right eye was vascular disease.  The 
cause of refractive error was unknown, but more likely than 
not, the condition was developmental in origin.  

The Board ordered additional development in January 2002, 
seeking additional private medical records.  This issue was 
subsequently remanded by the Board as a consequence of a 
decision by the United States Court of Appeals for Veterans 
Claims (Court).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (unless 
waived by the appellant, new evidence must be considered by 
the agency of original jurisdiction).  On remand, private 
treatment records were obtained.  

The veteran was afforded a Travel Board hearing conducted in 
September 2002.  At that hearing the veteran testified that 
some of the ophthalmologists he had seen had suggested that 
his right eye vision has decreased over time as a result of 
wear and tear on the eye because of what his representative 
described as "overuse."  He has had difficulty reading.  On 
questioning, the veteran stated that, with one exception, of 
the physicians he had named in his testimony as having 
treated him, none had ever committed to opining that the 
veteran's right eye problems were related to his service-
connected left eye disability.  

The one exception was someone, whose name the veteran could 
not recall, who worked at Luck Optics in Fort Worth, Texas.  
Among the private treatment records obtained by the RO is a 
response from Luck Optical, dated in May 2002, consisting of 
a single one-page examination summary.  A notation stated 
that vision loss in the left eye was due to injury 32 years 
previously, and that the veteran suffered compound myopic 
astigmatism in the right eye.  No mention was made of any 
connection between the left eye problems and those of the 
right eye.  

The veteran also testified at his hearing that he could not 
recall any specific time when he began to notice any 
decreased visual acuity or loss of visual field in the right 
eye.  He testified that the vision problem gradually snuck up 
on him.  He also testified that he had had no problem with 
his right eye in service.  

Of record are copies of two articles downloaded from the same 
internet source on the subject of amblyopia.  One article 
notes that amblyopia, commonly know as lazy eye, almost 
always affects only one eye, but may manifest with reduction 
of vision in both eyes.  The second article notes that people 
with amblyopia are at an increased risk for blindness if 
vision is lost in their stronger eye.

While on remand, the veteran was afforded another VA eye 
examination, given in April 2005.  The examiner was 
specifically asked to review the veteran's file, provide all 
diagnoses regarding the right eye, and to state whether any 
diagnosed disability of the right eye was caused by the 
veteran's left eye.  The examiner noted the veteran's history 
as regards his left eye disability, and the fact that a 
branch vein occlusion occurred in the right eye.  The 
veteran's specific complaint was that he had very poor vision 
in his right eye, and no light perception in his left eye.  

Examination revealed right eye uncorrected visual acuity of 
20/400 for both near and distant vision, both correctable to 
20/100.  Pupillary response in the right eye was normal.  On 
slit lamp examination, there was a one to two-plus nuclear 
sclerotic and cortical cataract present.  Intraocular tension 
in the right eye was 15 mm. Hg.  The dilated fundus 
examination of the right eye revealed evidence of a vascular 
occlusion.  

The examiner's diagnoses were:  status-post vascular 
occlusion, right eye; cataract, right eye, characterized by 
one to two-plus nuclear and cortical changes.  The examiner 
also stated that the veteran's vascular occlusion in the 
right eye was not related to the previous problems in the 
left eye.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In addition, a disability may 
be service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, there is clear evidence of a right eye disability, but 
there is no medical evidence of in-service incurrence or 
aggravation of an injury or disease, and no medical evidence 
of a nexus between the current disability and either an in-
service disease or injury, or service-connected left eye 
disability.
 
There is no evidence of record supporting service connection 
for a right eye disability on a direct basis.  There is no 
evidence in the veteran's SMRs showing any in-service injury 
or disease to the right eye.  The SMRs show right eye vision 
was correctable to 20/20 on separation from service in 1966, 
and notes no abnormalities related to the eyes other than 
refractive error.  Examination by ophthalmologist Dr. D.B. in 
March 1991 showed the veteran's corrected visual acuity in 
the right eye was still 20/20 some 25 years after leaving 
service, and that medical examination of the right eye showed 
it was within normal limits.  In sum, the only evidence of 
any abnormality regarding the veteran's right eye at the time 
of military service was that he had refractive error in the 
right eye, with vision reported as 20/100 on entry, and 
20/200 on release from active duty.  VA regulations do not 
permit compensation for refractive error.  39 C.F.R. § 4.9 
(2004).  Thus, service connection for the claimed disability 
is not warranted on a direct basis.  38 C.F.R. § 3.303.  

The veteran avers that his present right eye complaints are 
somehow related to his service-connected left eye disability.  
The evidence of record does not support this contention.  The 
veteran has offered the two internet articles described 
above.  Those articles, authored by an optometrist, merely 
indicate that amblyopia may manifest with reduced vision in 
both eyes, and that people with amblyopia are at an increased 
risk for blindness from loss of vision in their stronger eye.  
Both of these assertions represent mere possibilities; they 
are not medical evidence that the veteran's right eye 
disability is proximately due to or the result of his 
service-connected left eye disability.

At his Board hearing, the veteran noted that none of his 
treating ophthalmologists had been willing to commit to an 
opinion that the his right eye problems were related to his 
service-connected left eye disability.  Treatment records 
from the one source identified by the veteran as having 
expressed such an opinion, Luck Optical, did not corroborate 
the veteran's assertion.

The April 2005 VA examiner unequivocally stated that the 
veteran's vascular occlusion in the right eye was not related 
to the previous problems in the left eye.  

The evidence of record supportive of the veteran's claim that 
his current branch retinal artery occlusion with refractive 
error of the right eye is related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms of a disability, he is not 
competent to provide medical opinion as to its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio, supra.

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001 and April 2004.  (Although the complete notice required 
by the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the RO's 
correspondence to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for obtaining, what information the veteran was responsible 
for obtaining, what information VA would assist in obtaining 
on the veteran's behalf, and where the veteran was to send 
the information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and two  supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and the private treatment records 
identified by the veteran and discussed above.  Also as noted 
above, the veteran was afforded a hearing and two VA medical 
examinations.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for a branch retinal artery 
occlusion with refractive error of the right eye is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


